Title: From George Washington to Alexander McDougall, 11 January 1782
From: Washington, George
To: McDougall, Alexander


                  
                     Dear Sir
                     Philadelphia Janry 11th 1782
                  
                  I have been favoured with your Letter of the 2nd Inst. and am much obliged by your congratulations on the success of the Campaign.
                  The Papers respecting the case of Doctor Ledyard have duly been laid before the Secretary at War, from whom the following Answer has been received.
                  "I have no doubt but Doctor Ledyard is a Gentleman of Merit, and that with other Men of virtue he has suffered in the cause of his Country—It would be a felicitating circumstance indeed if all could be amply rewarded, but it is not now in the power of the States to do it.  An invitation is given to a number of Gentlemen sufficient to fill the Hospital Department upon the late Arrangement—The Seniors in the Department have been invited to continue, the Supernumeraries therefore will be the Junior—This mode I have supposed would be less injurious to the feelings of those who must retire than any other, and as much for the public good."
                  I am very happy to hear of the tranquility and good humour which prevail in the Garrison; and am particularly pleased with the attention & exertion of the Officers, for the future I cannot but hope, from the regular train in which the business of the several Departments will be placed, that both Officers & Men will be made more convenient in their situation, & find greater reason to be satisfied with the service, than they have hitherto had.  With great regard & esteem I am Dear Sir Your Most Obedt Servt
                  Go: Washington
               